Stone, J.
This case is brought up on appeal from the district court of Larimer county, and the record presents precisely the same state of facts as in' the case of George C. Corning v. John J. Ryan, admr., decided at the present term, except as to the party plaintiff and the amount of the note presented in the probate court for allowance, against the estate of Andrew I)outy, deceased.
The judgment of the court -below, dismissing the appeal' from the probate court, is assigned for error. The reasons given in our opinion in the case of Corning v. Ryan, admr., are equally applicable to this case, and we must hold that the court below erred in dismissing the appeal.
The judgment of the district court must, therefore, be reversed, and the cause remanded for further proceedings.

Reversed.